 1   William L. Schmidt, SBN 206870
     Email: legal.schmidt@gmail.com
 2
     Jeffrey W. Eisinger, SBN 109299
 3   Email: legal.schmidt.jeff@gmail.com
     WILLIAM L. SCHMIDT, ATTORNEY AT LAW, P.C.
 4   P.O. Box 25001
     Fresno, CA 93729
 5
     Tel: 559.261.2222
 6   Facsimile: 559.436.8163

 7   Eric H. Schweitzer, SBN 179776
     Email: lawyerericisin@yahoo.com
 8
     Annie Davidian, SBN 252644
 9   Email: annied7@hotmail.com
     620 DeWitt Ave., #102
10   Clovis, CA 93612
     (559) 322-1500
11

12   Attorneys for Plaintiff PHENG YANG

13

14                        UNITED STATES DISTRICT COURT

15                       EASTERN DISTRICT OF CALIFORNIA

16

17   PHENG YANG                             No. 1:21-cv-00148-NONE-BAM

18                  Plaintiffs,

19         v.                               CONSENT ORDER GRANTING
                                            WITHDRAWAL OF ATTORNEY
20   TULARE COUNTY SHERIFF MIKE
     BOUDREAUX. ET AL.,
21
                    Defendants.
22
                                            Hon. Magistrate Barbara McAuliffe
23

24

25

26
           NOTICE IS HEREBY GIVEN that, subject to the approval of the Court,
27
     Plaintiff PHENG YANG approves the withdrawal of attorneys William L. Schmidt
28
                                            1
 1   and Jeffrey W. Eisinger as two of the attorneys of record in this case.
 2
           The Plaintiff shall continue to be represented by attorneys Eric H. Schweitzer
 3
     and Annie Davidian.
 4
                               WILLIAM L. SCHMIDT, ATTORNEY AT LAW, P.C.
 5

 6   Date: May 26, 2021                      /s/William L. Schmidt

 7                                           William L. Schmidt, Attorney at Law
 8
     Date: May 26, 2021                      /s/Jeffrey W. Eisinger
 9
                                             Jeffrey W. Eisinger, Attorney at Law
10
     I consent to the withdrawal of attorneys William L. Schmidt and Jeffrey W.
11

12   Eisinger.

13   Date: June 24, 2021                     /s/Pheng Yang
14
                                             PHENG YANG, Plaintiff
15
     We consent to the withdrawal of attorneys William L. Schmidt and Jeffrey W.
16
     Eisinger.
17

18   Date: June 23, 2021                     /s/Eric H. Schweitzer

19                                           Eric H. Schweitzer, Attorney for Plaintiff
20
21

22

23

24

25

26
27

28
                                                 2
 1                                         ORDER

 2         Having considered Plaintiff’s notice and consent, attorneys William L.

 3   Schmidt and Jeffrey W. Eisinger are hereby withdrawn as Plaintiff’s attorneys of

 4   record in this case. Plaintiff shall continue to be represented by attorneys Eric H.

 5   Schweitzer and Annie Davidian.

 6
     IT IS SO ORDERED.
 7

 8      Dated:   June 28, 2021                        /s/ Barbara   A. McAuliffe        _
                                                UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                3
